Title: From Thomas Jefferson to John Adams, 17 August 1785
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Paris Aug. 17. 1785.

   I received yesterday your favor of the 7th. This was 4. days later than Mr. Short’s of the same date. It had evidently been opened. We must therefore consider both governments as possessed of it’s contents. I write you a line at this moment merely to inform you that Mr. Barclay is willing to go to treat with the Barbary states if we desire it and that this will not take him from any employment here. It will only retard his voiage to America.  Let me know your sentiments hereon. The number 1672. is an error in the alphabetical side of the cypher. Turn to the numerical side and in the 11th. column and 72d. line you will see the number it should have been and what it was meant to signify. Correct your alphabetical side accordingly if it is wrong as mine was. We are told this morning that the Cardinal Prince of Rohan is confined to his chamber under guard for reflections on the Queen who was present herself in council on his examination, the first time she was ever there and the first instance of so high an Ecclesiastical character under actual force. Adieu. Your friend & servt.,

Th: Jefferson

